Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 are pending.
Claims 22-25 and 27-31 were withdrawn from further consideration (see below).
Claims 1-21 and 26 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 13 October 2021 is acknowledged.  The traversal is on the ground(s) that Onda et al falls within the exception under 35 U.S.C. 102(b)(1)(A), is not prior art to the referenced application, and therefore cannot be the basis for prior art rejection (page 3 of 3).  
However, as evidenced below in 103 rejection, instant invention is obvious over Mazor et al and Guo et al.  Therefore, the technical feature does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 October 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain 7  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the 
Claim Analysis
The instant claims are directed to a genus of molecules comprising: (a) a first domain, which comprises a targeting moiety, wherein the targeting moiety is not an affibody; (b) a second domain, which comprises an albumin binding domain (ABD), (c) a third domain, which comprises a furin cleavage sequence ("FCS") which FCS is cleavable by furin; and (d) a fourth domain, which comprises an optionally substituted Domain III from Pseudomonas exotoxin A ("PE"); wherein the molecule optionally has (i) a substitution of one or more amino acid residues within one or more T-cell epitopes, (ii) a substitution of one or more amino acid residues within one or more B cell epitopes, (iii) a deletion of one or more contiguous amino acid residues of residues 1-273 and 285-394 as defined by SEQ ID NO:1; or (iv) a combination of any of (i)-(iii).
The instant specification disclosed immunotoxin molecules LMB-162 (figure 13B), LMB-164 (figure 2A), LMB-167 (figure 12B), LMB-170 (figure 2B), LMB-172 (figure 2C), LMB-173 (figure 17A), LMB-182 (figure 4D), LMB-196 (figure 13D), LMB-209 (figure 2D), LMB-224 (figure 17B), LMB-235 (figure 17C), and LMB-237 (figure 17D) which are species encompassed by instant claims. However, small number of species of immunotoxin molecules disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of immunotoxin molecules as broadly claimed in instant claims. 
The instant specification disclosed ALB1 (figure 2B), MSA21 (figure 2C), and ABD-S (figure 2A) as albumin binding domain.  However, a few species cannot be 
The instant specification disclosed SS1 (figure 2A), M1 (figure 12B), HA22 (figure 13D), and BM306 (figure 17A) as targeting antibodies.  However, instant claims encompasses all the possible targeting moieties including antibodies.  Therefore, a few species of targeting antibodies cannot be considered as a representative number of species falling within the scope of genus of targeting moieties.  Instant specification does not provide adequate written description even for instant claim 21 because four species of targeting antibodies cannot represent different antibodies as targeting moieties.
It is noted that while instant claims 16 recites antibody as ABD, and instant claims 19-20 recite antibody as targeting moiety, the claims do not define specific sequences for six CDRs required for specific binding to antigen.  A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al (hereinafter Mazor; Recombinant Immunotoxin with T-cell Epitope Mutations That Greatly Reduce Immunogenicity for Treatment of Mesothelin-Expressing Tumors., Molecular Cancer Therapeutics, 14(12): 2789-2796 (2015); IDS) and GUO et al (hereinafter Guo; Fusion of an albumin-binding domain extends the half-life of immunotoxins," International Journal of Pharmaceutics, 511: 538-549 (2016); IDS).
Mazor et al was published on 6 October 2015 which is more than one year before EFD of instant application (18 September 2017), and therefore it is available as 102(a)(1) art. 
Guo et al was published online on 22 July 2016 which is more than one year before EFD of instant application (18 September 2017), and therefore it is available as 102(a)(1) art. 
Regarding claim 1, 3, 6-8, and 19, Mazor teaches structural models of recombinant immunotoxins (RITs; figure 1). Mazor teaches that SS1P consists of a disulfide-stabilized heavy chain and light chain that are covalently linked to a 38-kDa fragment of PE38 (figure 1; VH-VL pair corresponds to “targeting moiety” of instant claim 1).  Mazor teaches that VH is recombinantly conjugated to the toxin fragment, 
Regarding claim 9 and 10, Mazor teaches substitution R427A, F443A, L477H, R494A, R505A, and L552E (figure 1C).
Regarding claim 20, Mazor teaches that SS1P is composed of an antimesothelin dsFv fused to a 38-kDa fragment of PE38 (page 2791, left column, second paragraph).
Regarding claim 21, Mazor teaches SS1 Fv (figure 1B).
However, Mazor does not teach that the molecule comprises albumin binding domain (ABD).
Regarding claim 1, Guo teaches albumin-binding domain fused to the human HER2-specific immunotoxin Z(HER2)-PE38 to extend the circulation time and thus improve the therapeutic outcome of this immunotoxin (abstract). 
Regarding claim 17, Guo teaches that ABD is a 46-amino acid moiety engineered from Streptococcal Protein G (page 539, left column, third paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Mazor and Guo to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would fuse albumin-binding domain taught by Guo to the immunotoxin taught by Mazor in order to extend the circulation time and thus improve the therapeutic outcome of this 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al (hereinafter Mazor; Molecular Cancer Therapeutics, 14(12): 2789-2796 (2015); IDS) and GUO et al (hereinafter Guo; International Journal of Pharmaceutics, 511: 538-549 (2016); IDS) as applied to claims 1, 3, 6-10, 17, and 19-21 above, and further in view of Liu et al (hereinafter Liu; Target-specific cytotoxic effects on HER2-expressing cells by the tripartite fusion toxin ZHER2:2891-ABD-PE38X8, including a targeting affibody molecule and half-life extension domain, International Journal of Oncology, 47: 601-609 (2015); IDS).

Regarding claims 1, 3, 6-10, 17, and 19-21, teachings of Mazor and Guo were discussed above.
Regarding claim 11, Mazor teaches that PE38 is made up of two domains; domain II (amino acid 253-364) …, and domain III (amino acid 395-613) (page 2791, left column, second paragraph). Mazor teaches construct SS1-LR-GGS comprising domain III (amino acid 395-613) (figure 1B), which teaches the claim limitation “PE functional domain III is residues 395-613” in line 14 of claim 11.  Mazor teaches that construct SS1-LR-GGS comprises FCS (figure 1B).  FCS corresponds to residues 274-284 within domain II of PE, and therefore SS1-LR-GGS of Mazor (figure 1B) has a deletion of amino acid residues 253-273 and 285-364 as claimed in line 16 of instant claim 11.
Regarding claim 12 and 13, Mazor teaches substitution R427A, F443A, L477H, R494A, R505A, and L552E (figure 1C).
Regarding claims 14-15, Mazor teaches linkers as it teaches linkers for claims 7-8.
However, Mazor and Guo do not teach specific configuration which interposes ABD between targeting moiety and PE.
Regarding claims 2, 4-5, and 11, Liu teaches the immunotoxin construct Z(HER2:2891)-ABD-PE38X8 which interpose ABD between targeting moiety and PE (page 602, right column, first paragraph; figure 1A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Mazor, Guo, and Liu to 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 1, 3, 6-10, 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al (hereinafter Mazor; Molecular Cancer Therapeutics, 14(12): 2789-2796 (2015); IDS) and GUO et al (hereinafter Guo; International Journal of Pharmaceutics, 511: 538-549 (2016); IDS) as applied to claims 1, 3, 6-10, 17, and 19-21 above, and further in view of KONTERMANN (Strategies for extended serum half-life of protein therapeutics, Current Opinion in Biotechnology, 22: 868-876 (2011); IDS).
Regarding claims 1, 3, 6-10, 17, and 19-21, teachings of Mazor and Guo were discussed above.
However, Mazor and Guo do not teach that ABD is an antibody which specifically binds to serum albumin.
Regarding claim 16, Kontermann teaches that albumin-binding nanobodies, single-domain antibodies, and alternative scaffolds are employed for half-life extension purposes (page 873, right column, second paragraph).  Kontermann teaches that a nanobody specific for mouse albumin was fused to two antagonistic anti-EGFR nanobodies generating a bispecific, trivalent molecule with a molecular mass of approximately 50 kDa.  Binding to albumin increased the half-life from 1 to 44 hours and efficiently delayed outgrowth of EGFR-positive tumors in animal models (page 873, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Mazor, Guo and Kontermann to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace ABD of immunotoxin taught by Mazor and Guo with nanobody binding to albumin because Kontermann teaches that anti-albumin nanobody 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 6-10, 17, 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al (hereinafter Mazor; Molecular Cancer Therapeutics, 14(12): 2789-2796 (2015); IDS) and GUO et al (hereinafter Guo; International Journal of Pharmaceutics, 511: 538-549 (2016); IDS) as applied to claims 1, 3, 6-10, 17, and 19-21 above, and further in view of US2014/0154248A1 (hereinafter US248; PTO-892).
	Regarding claims 1, 3, 6-10, 17, and 19-21, teachings of Mazor and Guo were discussed above.
	However, Mazor and Guo do not teach pharmaceutical composition comprising immunotoxin and pharmaceutically acceptable carrier.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Mazor, Guo and US248 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would provide a pharmaceutical composition comprising the immunotoxin molecule of Mazor and Guo; and a pharmaceutically acceptable excipient because pharmaceutical composition was well known in the art at the time the application was filed.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643